Citation Nr: 0730331	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-36 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 50 percent for post-traumatic stress disorder. 


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  He was stationed in Vietnam from December 1969 to 
August 1970.

This matter is before the Board of Veterans'Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for PTSD, effective October 
13, 2004, and assigned a disability rating of 50 percent.  
The RO issued a notice of the decision in April 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in June 
2005.  The RO provided a Statement of the Case (SOC) in 
September 2005, and the veteran timely filed a substantive 
appeal.  

The veteran did not request a hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was denied in August 2006.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted. 

2.  The relevant psychiatric evidence shows that the 
veteran's PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas, including work, 
judgment, thinking and mood; it is not productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD, 
but no more than 70 percent, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 
9411, 9440 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim, and of the notice this correspondence 
failed to provide, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 letter from the RO satisfies most of these 
mandates.  It provided notice of VA's duty to obtain certain 
evidence for the veteran, such as medical records and federal 
agency records, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  He was also 
notified of the need to give VA any evidence pertaining to 
his claims.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, the avenues by which he might obtain relevant 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the March 2005 RO decision that is the subject of this appeal 
in its November 2004 letter.  However, the letter did not 
apprise the veteran of the proof necessary to substantiate 
his increased rating claim for his PTSD, namely, that this 
service connected disability had worsened.  With respect to 
this defect in content and Dingess notice, where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield, 19 Vet. App. at 111-16.

The Board determines, however, that notwithstanding this 
defect in notice, no prejudice to the veteran resulted.  The 
RO did supply rating notice in the September 2005 SOC.  The 
SOC informed the veteran that after a review of the evidence 
received both before and after the November 2004 notification 
letter, his claim for an increased rating remained denied.  
Specifically, the SOC explained why a rating higher than 50 
percent was not warranted.  Furthermore, the veteran 
exhibited actual knowledge of the type of evidence needed to 
substantiate his claim as demonstrated by his November 2005 
substantive appeal, wherein he set forth certain sections of 
the rating criteria for PTSD claims and argued that he was 
entitled to a higher rating.  See Mayfield, 19 Vet. App. at 
121 (noting that non-prejudicial error may be proven by 
demonstrating "that any defect in notice was cured by actual 
knowledge on the part of the [veteran] that certain evidence 
(i.e., the . . . evidence needed to substantiate the claim) 
was required and that [he] should have provided it").  See 
also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  The veteran has not 
raised an effective date claim, and in view of the foregoing, 
the Board cannot conclude that the defects in content and the 
timing of Dingess notice affected the essential fairness of 
the adjudication.  Accordingly, while VA did not supply 
adequate notice on this issue at this time, no prejudice to 
the veteran resulted.

b.  Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Law & Regulations 

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive 30 percent rating for  
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R.  
§ 4.130, Diagnostic Codes 9411, 9440.  

A veteran will warrant a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and  
maintaining effective work and social relationships."  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will warrant a 70 percent evaluation with  
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130,  
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
warranted for a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness" and is also 
important in rating a psychiatric disability.  See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  

b.  Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 50 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 


c.  Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996). 

III.  ANALYSIS

a.  Factual Background

The veteran was first diagnosed with PTSD in March 2003 by 
R.M., a psychologist, who reviewed the veteran's claims file.  
There is no indication that he received mental health 
treatment previously.  The veteran reported that he worked as 
a tile installer but had trouble getting along with his 
supervisors and co-workers.  He reported that he was divorced 
and lived with a nephew.  The veteran stated that since his 
discharge from service he has had difficulty sleeping; 
nightmares; and intrusive thoughts/recollections which were 
frightening and induced physiological responses such as rapid 
pulse rate, accelerated breathing, night sweats, hot flashes, 
cold chills, and feelings of impending doom.  He related that 
"[j]ust below the surface I am agitated and angry.  I get 
upset over very little things.  I feel violent and I am 
afraid that I will loose [sic] it and hurt someone."  He 
reported locking the doors and windows at night and checking 
them several times to make sure they are locked.  He also 
reported an exaggerated startle response.  He related 
spending a lot of time at home and being nervous around 
people.  He also had trouble concentrating and would often 
lose his train of thought.

The examiner observed that the veteran made poor eye contact 
and appeared to be anxious and confused.  He was casually 
dressed.  His speech was logical at the outset but became 
coherent as the interview progressed.  His cognitive 
functioning was within low normal limits and his intellectual 
functioning appeared to have deteriorated significantly since 
Vietnam.  Although he was oriented as to person, place, time, 
and situation he had severe short term memory problems.  The 
veteran reported some perceptual abnormalities, which the 
examiner indicated "could be hallucinations related to his 
depression and PTSD."  He had panic attacks more than twice 
a week and his judgment was impaired.  He did not appear to 
be psychotic but had difficulty keeping contact with reality.  

Based on this data, the psychologist entered Axis I diagnoses 
of (1) chronic, severe PTSD; (2) dysthymic disorder; (3) 
generalized anxiety disorder; (4) intermittent explosive 
disorder; (5) insomnia related to PTSD; and (6) obsessive 
compulsive disorder.  He made no Axis II diagnosis.  R.M. 
concluded that the veteran had a GAF score of 55 due to an 
impairment in his ability to work and impairment with his 
family relations, judgment, thinking, and mood.  R.M. further 
determined that the veteran's prognosis was guarded and that 
he did not expect improvement in the next twelve months.  
However, he concluded that the veteran was capable of 
handling his own affairs.  R.M. indicated that "[i]t is 
imperative that [the veteran] receive psychopharmacological 
support to reduce the frequency and intensity of anxiety, 
intrusive thoughts/recollections, nightmares and 
depression."  

A January 2005 treatment record for a left inguinal hernia 
indicates that the veteran was "somewhat unkem[p]t, but 
without body odor."  The veteran reported that aside from 
the hernia he felt well.  As for his medical history, the 
veteran reported that he had suffered a stroke at the age of 
fifty-three.  The clinician diagnosed, in pertinent part, 
PTSD.

The veteran submitted to a VA PTSD examination in February 
2005.  The examiner reviewed the veteran's claims file.  The 
veteran reported that he had a good relationship with one of 
his brothers, whom he lived with.  He described the 
relationship with his other brothers as "lousy."  He 
related that he had a "fair" relationship with one of his 
children but that the relationship with his other children 
was "not good."  The veteran reported that he did not 
receive any treatment until he saw R.M. in 2003.  Although he 
worked as a tile installer after leaving the service, he 
indicated that he could no longer work.  He had nightmares, 
frequent awakenings, and difficulty getting up in the 
morning.  He reported that he had a stroke after leaving the 
service.  Despite being treated with medication and 
hospitalization, he stated that it "seems like I'm still 
kind of light headed."  The veteran reported persistent, 
recurrent, distressing dreams of his experiences in Vietnam.  
He also experienced persistent, intense distress upon being 
exposed to things like the sound of a helicopter.  He 
reported having anxiety and a sense of a foreshortened 
future.  He related a persistent, markedly diminished 
interest or participation in significant activities and a 
feeling of detachment or estrangement from others.  The 
veteran reported persistent irritability or outbursts of 
anger and difficulty concentrating.  He also reported an 
exaggerated startle response and hypervigilance.  

The examiner observed that the veteran's appearance and 
hygiene were appropriate.  His affect was abnormal with 
depressed mood, although it did not affect his ability to 
effectively function independently.  Communication and speech 
were normal.  There was no history of delusion or 
hallucination.  The veteran reported obsessive thoughts about 
Vietnam.  His thought processes were appropriate and his 
judgment was not impaired.  However, his abstract thinking 
was abnormal and he had mild memory impairment.  Suicide and 
homicidal ideation were both present.  

Based on this data, the examiner diagnosed the veteran with 
chronic PTSD.  She made no Axis II diagnosis.  She concluded 
that the veteran had a GAF score of 35.  The examiner stated 
that "[m]entally, he intermittently is unable to perform 
activities of daily living (but he can provide self-care)" 
due to limited motivation and concentration problems.  She 
noted under Axis IV that the veteran was unemployed.  She 
determined that he is unable to establish and maintain 
effective work and social relationships.  However, the 
examiner further determined that the veteran is capable of 
managing benefit payments.  He presents no threat of 
persistent danger or injury to himself or others.

b.  Discussion

The Board notes that the March 2003 examination by R.M. 
occurred nineteen months prior to the date the veteran 
submitted his claim, while the February 2005 VA examination 
took place four months later.  In light of this timeframe, 
the Board finds that the more recent VA examination is more 
probative of the veteran's overall psychiatric condition.  
Therefore, there is no indication that the veteran's 
disability rating should be "staged." 

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

The Board determines that the veteran's PTSD warrants a 70 
rating from October 13, 2004.  By all accounts, the veteran 
has presented symptoms which amount to deficiencies in most 
areas of social and occupational functioning.  As disclosed 
by the VA examination, the veteran reported having few 
friends and strained relations with his immediate family.  
The VA treatment note from January 2005 indicates that the 
veteran appeared unkempt, which typifies a 70 percent rating.  
38 C.F.R. § 4.130.  In addition, the veteran also reported 
continuous irritability and outbursts of anger, which would 
also support a 70 percent rating.  Id.  Furthermore, the 
medical evidence from the VA examination indicates that the 
veteran had a mood disturbance in the form of depression as 
well as mild memory impairment and concentration difficulty.  
The VA examination report conveys that the veteran had normal 
speech and thought processes, no perceptual problems, and 
appropriate judgment, which support a 50 percent rating.  
However, the assigned GAF score of 35 indicates significant 
disability.  38 C.F.R. § 4.130.  The veteran indicated that 
he had suicidal and homicidal ideation, although the VA 
examiner found that he posed no threat of persistent danger 
or injury to himself or others.  The VA examiner's report 
also indicates that the veteran experienced social isolation, 
sleep disturbances, anxiety, nightmares, hypervigilance, 
exaggerated startle response and anger.  The veteran 
exhibited obsessional rituals and abnormal abstract thinking.  
Furthermore, the examiner noted that he was unable to 
maintain relationships.  
 
There is some question as to whether the veteran's cognitive 
impairment may be due in part to the stroke that he suffered 
previously.  The VA examiner mentioned the stroke in her 
report but made no specific finding as to whether or not the 
veteran's memory loss is a symptom of his PTSD or related to 
his history of a stroke.  In Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to the service-connected condition 
from any other non-service-connected condition, VA must 
consider all symptoms in the adjudication of the claim.  As 
such, unless a VA examiner, based on his or her review of the 
record, concludes that some of the veteran's psychiatric 
symptoms are unrelated to the veteran's PTSD, those symptoms 
that cannot be distinguished from his service-connected PTSD 
must be considered in the evaluation of this disability.  Id. 
at 182.  It is the Board's judgment that the overall 
psychiatric disability picture for the veteran supports an 
increased rating to 70 percent.

A higher rating of 100 percent is not warranted.  The record 
does not reflect that the veteran has experienced persistent 
delusions, gross impairment of thought process or 
communication, grossly inappropriate behavior, persistent 
danger of hurting himself or others, or that he has had 
memory loss for names of close relatives or his own name, as 
would be indicative of a 100 percent rating.  The VA examiner 
found no history of hallucinations, nor did she observe any 
hallucinations during the examination.  The VA examiner 
determined that the veteran has an intermittent inability to 
perform activities of daily living, however, she found that 
he was able to provide self-care.  And while the January 2005 
treatment record described the veteran as "unkempt", one 
month later the VA examiner noted that his appearance and 
hygiene were appropriate.  Furthermore, the evidence does not 
indicate that the veteran has exhibited disorientation as to 
time or place, as would support a 100 percent evaluation.  
Although the veteran indicated that he no longer worked and 
felt he was unable to work, and the VA examiner gave a GAF 
score of 35 which can indicate major impairment in work, the 
examiner did not opine that the PTSD was the sole cause of 
his inability to work.  As such, the Board finds that a 
higher rating of 100 percent from February 18, 2005 is not 
warranted. 




Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  It is pertinent to point out that a 70 percent 
rating takes into account significant social and industrial 
impairment.  There has been no showing by the veteran that 
his service-connected PTSD has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment 
or other comparable effects.  In the absence of such factors, 
the criteria for submission for assignment of an 
extraschedular rating for his PTSD pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337  (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Conclusion  

For the reasons stated above, the Board finds that a 70 
percent rating, but no more than 70 percent, after October 
13, 2004 is warranted.


ORDER

An initial compensable rating of 70 percent for service-
connected PTSD, but no more than 70 percent, is granted from 
October 13, 2004, subject to the law and regulations 
governing the payment of VA monetary benefits. 


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


